WARD, Circuit Judge
(dissenting). When the plaintiff proved, as 'the jury has found she did, that Hall had swindled her out of the stock in question, the defendant was bound to show that he had purchased it from Hall in good faith for value. The defense is not that certificates of stock indorsed in blank are negotiable instruments like commercial paper, but that the plaintiff’s conduct was such as to estop her from asserting her title to the stock against the defendant. The certificates were not lost by or stolen from her, but were put by her deliberately in the possession and absolute control of Hall. As soon as the defendant was put upon inquiry as to Hall’s character, he applied over the long distance telephone to the plaintiff for information about Hall and his relations to the stock. The plaintiff certainly then expressed the most implicit confidence in Hall as her agent, and the only doubt is whether she confined his agency to pledging the stock for her account as distinguished from selling it for her, and whether, if she did, the defendant appreciated the distinction. It was a question for the jury to say whether thereafter the defendant acted in good faith. But I think the court below erred in charging the jury that the test of good faith was whether the defendant acted as a prudent man should have acted, and that this objection was sufficiently raised by exception to the court’s refusal to charge the defendant’s fifth request. Negligence is not proof of want of good faith unless so gross as to be consistent only with bad faith. Murray v. Lardner, 2 Wall. 110, 17 L. Ed. 857. The charge was in this respect very prejudicial to the defendant, and I think the judgment should be reversed.